Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

This office action is in response to the Applicant Election filled on 05/09/2022. Currently, claims 1-15, 18-19, 21 and 23-24 are pending in the application. Claims 12, 16-17, 19, 20, 22 and 25-30 have been withdrawn from Consideration and claims 16-17, 19, 20, 22 and 25-30 have been cancelled.

Election/Restrictions

Claim 12 has been withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a non-selected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 05/09/2022.


Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
 
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-3, 8-10 and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by KWON (US 20170345854 A1).

Regarding claim 1, Figures 1-5 of KWON disclose an image sensor (800, [0043]), comprising: 
a first layer (300) comprising pixels in a pixel array (810, [0044], Figure 1), and a first logic circuit (850+860, [0043], Figure 1) configured to control the pixel array, each of the pixels comprising: 
at least one photodiode (PD, Figure 2, [0049]) configured to generate a charge in response to light ([0051] and [0053]); and 
a pixel circuit (Figure 2, [0049]) configured to generate a pixel signal corresponding to the charge ([0051]); 
a second layer (100, [0059]) comprising a second logic circuit electrically connected to the pixel array and the first logic circuit ([0084] and [0085], circuits are connected), wherein the second layer is on the first layer (considering upside down Figure 5); and 
a third layer (29) comprising storage elements (C, [0055]) electrically connected to at least one of the pixels or the first logic circuit, and further comprising an insulating layer (29) including the storage elements therein, wherein a lower surface of the insulating layer (29) is attached to an upper portion of the first layer (300), and an upper surface of the insulating layer (29) is attached to a lower portion of the second layer (100) (considering upside down Figure 5).

Regarding claim 2, Figures 1-5 of KWON disclose that the image sensor of claim 1, wherein the first layer (300) comprises a first semiconductor substrate (30, [0077]), the second layer (100) comprises a second semiconductor substrate (10, [0059]), and the third layer (29) is free of a semiconductor substrate.

Regarding claim 3, Figures 1-5 of KWON disclose that the image sensor of claim 1, wherein the pixel circuit of the each of the pixels is connected to at least one of the storage elements (C), and each of the pixels is connected to a different storage element among the storage elements ([0055]-[0056], Figure 2 is one pixel and each pixel has its own C).

Regarding claim 8, Figures 1-5 of KWON disclose that the image sensor of claim 1, wherein the storage elements (capacitor C, [0099]) comprise at least one of a Metal-Insulator-Metal (MIM) capacitor ([0099], Figure 6), a charge trap element, a Magnetic Tunnel Junction (MTJ) element, or a germanium (Ge)-antimony (Sb)-tellurium (Te) (GST) element.

Regarding claim 9, Figures 1-5 of KWON disclose that the image sensor of claim 1, wherein the pixels and the storage elements are connected by copper-to-copper (Cu—Cu) bonding at a boundary between the first layer (300) and the third layer (29) ([0072] and [0080]; 26 and 36 are copper).

Regarding claim 10, Figures 1-5 of KWON disclose that the image sensor of claim 1, wherein the upper surface of the insulating layer (29) is attached to the lower portion of the second layer (100) by an adhesive layer (20+28) that is between the second layer (100) and the third layer (29).

Regarding claim 15, Figures 1-5 of KWON disclose that the image sensor of claim 1, wherein the first layer (300) further comprises metal wirings (vias) connected to the pixel circuit of the each of the pixels, and wherein the metal wirings comprise copper (Cu) ([0076]).


Claims 23-24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by TEZUKA (US 20190053406 A1).

Regarding claim 23, Figures 1-3 of TEZUKA disclose an image sensor, comprising: 
a first layer (110) comprising a first semiconductor substrate (111, [0058]), a pixel (130, [0045]) array in a first region of the first semiconductor substrate, and a first logic circuit (scanning circuit, 120, [0048]) in a second region around the first region and configured to drive the pixel array; 
a second layer (160) stacked on the first layer in a direction perpendicular to an upper surface of the first semiconductor substrate, the second layer comprising a second semiconductor substrate (151, [0059]), and a second logic circuit (logic chip includes circuits in 160) on the second semiconductor substrate; 
a third layer (150, Figure 1) between the first layer and the second layer and comprising storage elements (152, [0050]); and 
logic vias (139-1) extending through the third layer and connecting the first logic circuit to the second logic circuit, wherein the logic vias do not extend through a semiconductor material (of the memory chip 152) in the third layer (according to Figure 1, 139 does not go through the memory chip which has semiconductor material).

Regarding claim 24, Figure 1 of TEZUKA discloses image sensor of claim 23, wherein a length of the logic vias (139-1_ is greater than a thickness of the third layer (150).



Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 4-7, 18-19 and 21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by KWON (US 20170345854 A1).

Regarding claim 4, Figures 1-5 of KWON does not explicitly tach that the image sensor of claim 3, wherein the pixels (Figure 2) are configured to be simultaneously activated to generate the charges, and the storage elements are configured to be programmed by the pixel signals.

However, the above limitation does not distinguish the present invention over the prior art of KWON which teaches the structure as claimed, wherein the structure is capable of performing the above function. Moreover, it has been held that claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997). 

Regarding claim 5, Figures 1-5 of KWON disclose that the image sensor of claim 4, wherein the storage elements are configured to sequentially output the pixel signals to the first logic circuit ([0046]).

Regarding claim 6, Figures 1-5 of KWON disclose that the image sensor of claim 4, wherein the pixel circuit (Figure 2) of the each of the pixels comprises a switch element (Sx) connected between the at least one of the storage elements (C) and the at least one photodiode (PD).

Regarding claim 7, Figures 1-5 of KWON does not explicitly tach that the image sensor of claim 1, wherein the storage elements are configured to store first image data, the first logic circuit is configured to generate the first image data by controlling the pixels to be active during a first time, and the first logic circuit is configured to generate a resulting image using the first image data, and second image data, acquired by controlling the pixels to be active during a second time different from the first time.

However, the above limitation does not distinguish the present invention over the prior art of KWON which teaches the structure as claimed, wherein the structure is capable of performing the above function. Moreover, it has been held that claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997). 

Regarding claim 18, Figures 1-5 of KWON disclose an image sensor (800, [0043]), comprising: 
a pixel array (810, [0043]) comprising pixels in a first semiconductor substrate (30, [0077]), each of the pixels comprising: a photodiode (PD, [0049], Figure 2) configured to generate a charge in response to light ([0051]); and 
a pixel circuit (Figure 2) configured to generate a pixel voltage based on the charge ([0051]); 
a first logic circuit (circuits in Figure 1, [0043]) comprising first elements in the first semiconductor substrate, wherein the first logic circuit is configured to control the pixels and is in a first insulating layer (39) on the first semiconductor substrate (30) (circuits are formed with elements 32); 
a second logic circuit (in 100) comprising second elements (transistor in 100) in a second semiconductor substrate (10) that is different from the first semiconductor substrate (30), and is in a second insulating layer (19) on the second semiconductor substrate (10); and 
capacitors (C, [0055]-[0056]) between the first insulating layer (39) and the second insulating layer (19), wherein the capacitors are in a third insulating layer (29, [0065]) that is different from the first insulating layer and the second insulating layer, and are connected to at least one of the pixel array or the first logic circuit (in Figure 1).

KWON does not teach wherein the second logic circuit is configured to drive the pixel array and the first logic circuit (in layer 39, Figure 3).

However, the above limitation does not distinguish the present invention over the prior art of Hwang in view of KWON who teaches the structure which is capable of performing the intended use as claimed. Moreover, it has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. Ex parte Masham, 2 USPQ 2d 1647 (1987).

Regarding claim 19, Figures 1-5 of KWON disclose that the image sensor of claim 18, wherein a lower surface of the third insulating layer (29, [0065]) faces an upper surface of the first insulating layer (39, [0076]), and wherein an upper surface of the third insulating layer (29) faces a lower surface of the second insulating layer (19, [0075]) (considering the Figure 3 upside down).

Regarding claim 21, Figures 1-5 of KWON disclose that the image sensor of claim 18, wherein the pixel circuit (Figure 2, [0049]) of each of the pixels comprises: 
a first driving transistor (Dx) configured to output a first pixel signal based on the charge generated by the photodiode (PD); 
a switch element (Sx) connected to an output terminal of the first driving transistor (Dx); and 
a second driving transistor (Px) connected to the switch element (Sx) and configured to output a second pixel signal.


Claims 11-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by KWON (US 20170345854 A1) in view of Yamashita (US 20160020235 A1).

Regarding claim 11, Figures 1-5 of KWON does not explicitly teach that the image sensor of claim 1, wherein a second region of the second layer, in which the second logic circuit is disposed, corresponds to a first region of the first layer, in which the pixel array is disposed, and the second logic circuit is electrically connected to at least one of the pixels or the storage elements.

Yamashita is a pertinent art which teaches image sensor package with high integration ([0001]). Figure 6 of Yamashita teaches such package wherein upper layer and lower layer are electrically connected. Further, Figures 1-5 of KWON teaches that a second region of the second layer, in which the second logic circuit is disposed, corresponds to a first region of the first layer, in which the pixel array is disposed.

Thus, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the image sensor of KWON such that the second logic circuit is electrically connected to at least one of the pixels or the storage elements according to the teaching of Yamashita in order to have higher integration the package ([0001] of Yamashita).


Regarding claim 12, Figures 1-5 of KWON disclose that the image sensor of claim 11, wherein the second logic circuit and the storage elements are connected by copper-to-copper (Cu—Cu) bonding at a boundary between the second layer and the third layer, and wherein the boundary is located in an upper portion of the pixel array ([0062]-[0063], [0072] and [0074], [0079] and [0080]).

Regarding claim 13, KWON does no teach that the image sensor of claim 11, wherein the second logic circuit (in layer 100) comprises analog-to-digital converters that are connected to the pixels through the storage elements and are configured to convert the pixel signals into digital pixel signals.

However, KWON teaches that analog-to-digital converters (830) that are connected to the pixels through the storage elements and are configured to convert the pixel signals into digital pixel signals ([0043] and [0047]). Further, Yamashita is a pertinent art which teaches a second logic circuit (300, Figure 6) can include an analog to digital converter in order to process the analog signals from the pixel ([0047]-[0048]).

Thus, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the image sensor of KWON by including analog-to-digital converters that are connected to the pixels through the storage elements and are configured to convert the pixel signals into digital pixel signals according to the teaching of Yamashita  in order to evenly distribute the circuit elements in logic circuits, further, it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950).

Regarding claim 14, Figures 1-5 of KWON in view of Yamashita teach that the image sensor of claim 13, wherein the analog-to-digital converters are connected to the pixels, respectively, and are configured to output the digital pixel signals through column lines ([0046] of KWON).


Examiner Notes

A reference to specific paragraphs, columns, pages, or figures in a cited prior art reference is not limited to preferred embodiments or any specific examples. It is well settled that a prior art reference, in its entirety, must be considered for all that it expressly teaches and fairly suggests to one having ordinary skill in the art. Stated differently, a prior art disclosure reading on a limitation of Applicant's claim cannot be ignored on the ground that other embodiments disclosed were instead cited. Therefore, the Examiner's citation to a specific portion of a single prior art reference is not intended to exclusively dictate, but rather, to demonstrate an exemplary disclosure commensurate with the specific limitations being addressed. In re Heck, 699 F.2d 1331, 1332-33,216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)). In re: Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005); In re Fritch, 972 F.2d 1260, 1264, 23 USPQ2d 1780, 1782 (Fed. Cir. 1992); Merck& Co. v. BiocraftLabs., Inc., 874 F.2d 804, 807, 10 USPQ2d 1843, 1846 (Fed. Cir. 1989); In re Fracalossi, 681 F.2d 792,794 n.1, 215 USPQ 569, 570 n.1 (CCPA 1982); In re Lamberti, 545 F.2d 747, 750, 192 USPQ 278, 280 (CCPA 1976); In re Bozek, 416 F.2d 1385, 1390, 163 USPQ 545, 549 (CCPA 1969).


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHAJA AHMAD whose telephone number is (571)270-7991.  The examiner can normally be reached on Monday-Friday, 8:00 AM - 5:00 PM (Eastern Time).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GAUTHIER STEVEN B, can be reached on (571)270-0373.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice .
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/KHAJA AHMAD/Primary Examiner, Art Unit 2813